PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fan et al.
Application No. 16/882,573
Filed: 25 May 2020
For: CATALYST FOR AROMATIZATION OF LONG-CARBON CHAIN ALKANE AND PREPARATION METHOD AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. 716-5-UTIL


This is a decision on the renewed petition under 37 CFR 1.55(c), filed December 2, 2021, to restore the right of priority in the instant application to Chinese application No. 20190280378.4, filed April 9, 2019, as set forth in the Application Data Sheet filed May 25, 2020.

The petition under 37 CFR 1.55(c) is GRANTED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;

	(2)	the petition fee as set forth in 37 CFR 1.17(m); and

	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 


Applicant previously filed a petition under 37 CFR 1.55(c) on May 25, 2020 and on           August 24, 2020.  However, the petitions were dismissed in decisions mailed on August 18, 2020 and September 9, 2020, respectively.  The petitions were dismissed because they were not properly signed.

With the instant renewed petition, Applicant has filed a properly signed petition, making the proper statement of unintentional delay. The other requirements for a grantable petition under 37 CFR 1.55(c) (the petition fee and the claim in an ADS) were submitted with the previously filed petitions.

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored and the claim for priority is accepted as being unintentionally delayed.
	
The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.55(c) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. § 119(a)-(d) or (f), or 35 USC 365 (a) or (b), and 37 CFR 1.55(a)(1) must be met.  Similarly, the fact that the enclosed Filing Receipt includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed application noted thereon.

The Office reminds applicants that they remain ultimately responsible for the submission of the certified copy of the foreign application(s) within the period set forth in 37 CFR 1.55(a) (before the U.S. application issues as a patent) if the USPTO does not timely retrieve the identified priority application(s).  Applicants are advised to consult Private PAIR (accessed through www.uspto.gov) to assure that the retrieval has been successful.

The application is being forwarded to Group Art Unit 1732 to await Applicant’s response to the non-final Office action mailed December 13, 2021.

Any inquiries directly pertaining to this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  
                                                                                                                                                                                               /DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt